NN |
Case 2:19-cv-00139-RAH-KFP Document 16-14 Filed 03/06/20 Page 1 of 15

 

Deposition of Terry Brown

August 7, 2019
Hawthorne v. City of Prattville, Al

- 2:19-CV-139

Pages 1 through 53

 

205.545.5155
info@citedepos.com
www.citedepos.com

 

 

 

 
Case 2:19-cv-00139-RAH-KFP Document 16-14 Filed 03/06/20 Page 2 of 15

 

 

 

 

 

 

Terry Brown August 7, 2019
1 3
IN THE UNITED STATES DISTRICT COURT 1 PLAINTIFF'S EXHIBIT INDEX CONTINUED
. 2 4 Composite exhibit regarding restrictive duty 32
FOR THE MIDDLE DISTRICT OF ALABAMA status and task lists for Brett Johnson and
NORTHERN DIVISION 3 Jason Ogletree
4 5 Workers' compensation doctor report along 34
with several emails between Jay Hawthorne and
5 Lisa Thrash
J, HAWT
JAY HORNE, 6 6 6/3/18, 6/11/18 and 8/1/18 Prattville Fire 39
Plaintiff, Department Duty Rosters
7
Vs. CIVIL ACTION NO. 8 we Oe KR eR KR KR EH RE
2:19-CV-139 9
STIPULATION
CITY OF PRATTVILLE, AL, 10
Defendant 1 It is hereby stipulated and agreed by and
between counsel representing the parties that the
12
deposition of TERRY BROWN is taken pursuant to the
13
Alabama Rules of Civil Procedure and that said
ee ee Re eR RK 14
deposition may be taken before Pamela Wilbanks Owens,
15
DEPOSITION OF TERRY BROWN, taken pursuant to Registered Professional Reporter, ACCR #391, ana
. : . 16
stipulation and agreement before Pamela Wilbanks Owens, Commissioner for the State of Alabama at Large, without
Registered Professional Reporter, ACCR #391, and 17 ;
the formality of a commission, that objections to
Commissioner for the State of.Alabama at Large, in the 18
Law Offices of Holtsford, Gilliland, Hitson, Higgins & 19 questions other than objections as to the form of the
Howard, 4001 Carmichael Road, Suite 300, Montgomery, question need not be made at this time but may be
. 20
Alabama, on Wednesday, August 7, 2019, commencing at reserved for a ruling at such time as the said
approximately 2:22 p.m. 21 ;
deposition may be offered in evidence or used for any
22
kk ke Re RR RRR RE other purpose by either party provided for by the
23
2 4
“1 1 It is further stipulated and agreed by and
2 APPEARANCES . . , .
3 2 between counsel representing the parties in this case
4 FOR THE PLAINTIFF: 3 that the filing of said deposition is hereby waived and
3 Mr. Rick A. Howard
HOLTSFORD, GILLILAND, HIGGINS, HITSON & HOWARD 4 may be introduced at the trial of this case or used in
6 Attorneys at Law : —
4001 Carmichael Road, Suite 300 5 any other manner by either party hereto provided for by
7 Montgomery, Alabama 6 the Statute regardless of the waiving of the filing of
8 FOR THE DEFENDANT:
9 Mr. Joseph C. Guillet 7 the same.
MCPHILLIPS SHINBAUM 8 It is further stipulated and agreed by and
10 Attorneys at Law :
60 Commerce Street 9 between the parties hereto and the witness that the
11 Montgomery, Alabama . . . .
12 10 signature of the witness to this deposition is hereby
3 ee ee we eR ee we Ok kOe 11 waived.
EXAMINATION INDEX 12 eR RR RR RK RR RF
14
BY MR. GUILLOT . . 2... ee 4 13 TERRY BROWN
15 BY MR. HOWARD . 50 14 The witness, after having first been duly sworn
BY MR. GUILLOT 51
16 15 to speak the truth, the whole truth and nothing but the
we ee eK Ke KR eR ee OR las
17 16 truth testified as follows:
PLAINTIFF'S EXHIBIT INDEX 17 EXAMINATION
18
1 Composite exhibit of emails between Lisa 22 18 BY MR. GUILLOT:
19 Thrash and Jay Hawthorne 19 Q. Good afternoon, Chief Brown.
20 2 Return-to-work plan for Jay Hawthorne from 23
Dr. Swaid 20 Do you go by Chief Brown?
21 .
30. 5/15/18 email from Lisa Thrash regarding Jay 26 a1 A. Yeah. Terry Brown. Chief Brown.
22 Hawthorne's restrictive duty status along 22 Would you state your. name for the record?
with the letter and a restrictive duty task
23 list 23 Terry D. Brown. D is for Darryl.
1 (Pages 1 to 4)
Cite, LLC

205.545.5155
Case 2:19-cv-00139-RAH-KFP Document 16-14 Filed 03/06/20 Page 3 of 15

Terry Brown

August 7,

 

 

 

 

5 7
1 Q. And we're here to take your deposition this 1 Q. Okay. And as. far as -- what are your duties as
2 afternoon in Mr. Hawthorne's case. 2 the Prattville fire chief?
3 Mr. Hawthorne has filed a complaint of 3 A. Manager.
4 disability, age, and retaliation discrimination 4 Okay.
3 against the City of Prattville for the way he's 5 A. From budgeting to staffing. Just the overall
6 been treated in his job at the Prattville Fire 6 management.
7 Department. That's kind of it in a nutshell. 7 Q. Okay. How long have you known Battalion Chief
8 And so we're going to ask you some questions 8 Hawthorne?
9 concerning his case. Okay? I assume you're 9 A. Oh, shoot. 26 --
10 familiar with his case that he has filed the 10 MR. HAWTHORNE: 27.
il lawsuit. il A -- 27 years almost.
12 Yes. 12 So you've been with the fire department as long
13 Q. Okay. Chief, have you ever had your deposition 13 as he's --
14 taken before? 14 A Yeah. I've been with the fire department 32
15 Yes. 15 years.
16 Q. Okay. When have you taken your deposition 16 Q So you were there before him?
17 before? 17 Yes, sir.
18 A. Under two arson criminal cases and one employee 18 Okay. And were you -~ as the fire chief, you
19 case. 19 were supervisory over Battalion Chief Hawthorne?
20 Q. Okay. Where someone filed a complaint against 20 A At one time I was. Not as a fire chief. Fora
21 the Prattville Fire Department -- 21 little while I was, and then we had a deputy
22 A. Yeah. 22 that filled my position and then the deputy
23 -- just like Mr. Hawthorne? 23 handled them. Ultimately he worked for me.
6 8
1 A. Similar. Different. But it was,filed against i Q. But as supervisor you are the top of the fire
2 the fire department and the mayor. 2 chain.
3 Q. When was that? 3 A. I am.
4 I don't remember. I'11 have to look back. I 4 Q. And he's under you somewhere?
5 mean, I really don't remember. 2011 or '12. I 5 A. Yes.
6 was the fire chief. 6 Q. Like second level supervisor? third level?
7 Q. All right. Give me a little bit of background. 7 A. It would be about the fourth level.
8 What's your educational level? 8 Q. Okay.
9 A. Associate's degree. 9 A. There's a deputy under me and there's an
10 Q. Associate degree? 10 assistant chief, and then there's the battalion
ii A. Uh-huh (positive response). 11 chiefs.
12 Q. In what? 12 Q. Okay. And so who is the assistant chief?
13 A. Fire science. 13 A. Right now it's Allen Owens.
14 Q. Okay. 14 Q. And where does Mike Whaley fit in?
15 A. Applied science. 15 A. He's the deputy fire chief over operations and
16 Q. And any other degrees you have? 16 training.
17 A. No other degrees. No. 17 Q. Okay. So technically isn't Whaley Battalion
18 Q. What about specialties, licenses, that type of 18 Chief Hawthorne's immediate supervisor?
19 thing? 19 A. Yes, sir.
20 A. Inspections. Fire inspections, arson 20 As far as seniority, are there any other
21 investigation, fire origin investigation, codes 21 battalion chiefs that would be senior to
22 and standards. There's numerous that can be 22 Hawthorne?
23 provided. 23 A. No. Not right now.

 

Cite,

205.545.5155

LLC

2 (Pages 5 to 8)

 
Terry Brown
y

Case 2:19-cv-00139-RAH-KFP Document 16-14 Filed 03/06/20 Page 4 of 15

August 7, 201

9

 

 

 

 

9 11
1 Q. Are you aware of his. age ~- approximate age? 1 Was that done at one of the fire stations,
2 I'd be guessing. I don't know. I'tm 55, so I 2 or was that at the headquarters or main office?
3 would assume Jay is pushing it, you know. 3 A His reporting assignment was headquarters, but
4 Q. Okay. What about Josh Bingham? Would you have 4 he went out to the stations to get the
5 any idea how old Josh Bingham is? 5 information he needed.
6 A, No. He's younger than I am, you know. 6 Q. Okay. Back to the administrative battalion
7 Q. Is he younger than Jay? 7 chief issue, isn't it true that at some point in
8 A. Yes, 8 the past, maybe around 2016, there had been an
9 Q. Okay. What about Josh Brown? Are you aware of 9 administrative battalion chief position?
10 his age? 10 ‘A, There could have been a battalion chief -- yes.
1i A, I'm not truly aware of his age. I know he's 11 We had -- this goes back to 2008.
12 younger than I am, and I don't know -- I don't 12 Okay.
13 know how old Jay is to be honest with you. I 13 A. It started off with a ton of division chiefs
14 don't know -- Josh is older than Bingham. Brown 14 four of them. And during that time we
15 is. a5 started -- as they retired out, we did away with
16 Q. Now, you're aware that Mr. Hawthorne was in an 16 the number of chiefs we had and narrowed it down
17 off-duty motor vehicle accident back on March 31 17 to one assistant chief eventuaily and then had
18 of '17. 18 lower ranks break up those assignments to keep
19 A. The dates I would have to look up, but, yes, he 19 the top -- to save money.
20 was in a ~- advised us of a motor accident that 20 Sure.
21 he was in. 21 And, yes, I think -- I'm trying to think of the
22 Q. And I guess he was out of work for an extended 22 ones that probably could have been in it.
23 period of time because of that accident? 23 Whaley could have been in it, as far as I know,
10 12
1 A. Yes, 1 or Owens, but that's been a while back, you
2 And let's see. I think -- did he come to you at 2 know.
3 some point and ask about being placed in an 3 Q. Okay. Now, isn't it true about the time that
4 administrative battalion chief position? 4 he -- he says he came to you on April 11 of 2018
5 A. I'm not -- I don't remember. I don't have an 3 and talked to you about that. Isn't it true
6 administrative battalion chief's position. 6 that there was someone occupying an
7 Q. But did he ever ask you about being placed in 7 administrative captain position at that time?
8 one, an administrative -- even though there may 8 A. I have several captains, administrative. I
9 not be one on the books? 9 mean, I have a captain over EMS training. I
10 A. I don't ever remember a conversation about 10 have a captain over fire training. I have a
11 administrative battalion chief or anything. I 11 Captain over public education, and I have a
12 do remember we were trying to accommodate for 12 captain over EMS credentialing, licensing, and
13 the automobile accident at that time and then a 13 supply. Make sure I didn't miss anybody.
14 workmen's comp later, continue on. 14 Q. Was Josh Bingham one of those captains at that
15 Q. How did you accommodate Mr.. Hawthorne for the a5 point in time?
16 vehicle accident? 16 A. In April? Yes. He was an EMS captain on
17 A. It went on for a good bit of time staff. He 17 training division.
18 assisted Chief Owens, and he may have assisted 18 Q. Could you have placed Hawthorne in that position
19 somebody else on some reports, getting -~ maybe 19 instead of Bingham?
20 review some equipment, I believe, out there and 20 A, I mean, I don't understand. Why would I? I
21 some turnouts and stuff like that, just to try 21 mean, I'm trying to figure out what you're
22 to help him -- accommodate him, you know. : 22 saying. It's occupied by Captain Bingham.
23 Q. Right. I understand. 23 Q. Right. He's asked for an administrative

 

 

3

(Pages 9 to 12)

Cite,

205.545.5155

LLC
Case 2:19-cv-00139-RAH-KFP Document 16-14

Filed 03/06/20 Page 5 of 15

 

 

Terry Brown August 7, 2019
13 15

1 battalion chief is what he's told us but that 1 A. If that was the case, I would have had to go

2 there was no such position at the time or that 2 through the proper process.

3 the City’s budget didn't have but four, I 3 Q But you say you don't know if he asked you that
4 think -- 4 or not.

5 Yes, sir. Four. 5 A. I don't remember it. I just don't.

6 -- battalion chiefs. 6 Q. But you don't deny that he did?

7 Well, if you had an administrative captain 7 A. Oh, no, sir. I just don't remember it.

8 position, then did he ask you for that position 8 Q. Okay. If Mr. Hawthorne or Battalion Chief

9 instead? : 9 Hawthorne came to you and asked for such a

10 I don't remember that. Not saying he didn't. I 10 transfer or such an accommodation, would it have
il just don't remember it. But, I mean, it's not a il been within your purview or responsibility to

12 battalion chief's position. It's a captain. 12 help him get that accommodation?
13 Right. Right. 13 A. I would have done anything, just like I do for
14 Yeah. 14 everybody, just like I tried to help Chief for
15 Was the plan to. promote Josh Bingham to is over two years now.

16 battalion chief? 16 MR. HOWARD: When you say Chief, who
17 We had -- 17 are you referring to?
18 MR. HOWARD: Object to the form. 18 A Chief Hawthorne, over two years, in

19 When? i9 accommodating him for his injury. If he would
20 MR. GUILLOT: Around April, May 2018. 20 have come to me about that, we would have moved
21 I don't know when he got promoted to be honest. 21 the process. But I just don't remember him ever
22 I'll have to look back. I think it was in '18. 22 coming to me about Captain Bingham's captain
23 We had a vacancy on shift, and we promoted the 23 position.
14 16

1 next one on the list, which was Bingham. Well, 1 Q. Okay. Back in that time frame around April of

2 he was the first one on the list. It was a new 2 2018, did the City of Prattville have a policy

3 list basically. 3 about disability discrimination and

4 So could you not have put Hawthorne in the 4 accommodating people for disabilities?

5 administrative captain position if he asked you 5 A. Through HR -- we refer everybody through our

6 for that and then moved Bingham on up to the 6 human resources. And our the policies and the

7 battalion chief position? 7 federal government, I think, tells what we do on
8 I can't do that. I would have to ask -- we have 8 accommodations, if you're talking about if

9 to go through the process. I don't get to make 3 somebody is hurt.

10 decisions on what ranks are in budgeting. I 10° Yes, sir.

11 present a budget, and the budget is voted on by 11 If they bring a doctor's excuse, they turn it

12 the council, so I can't say that I'm going to 12 into us. We turn it into HR. And if we can

13 put a battalion chief acting as a captain, if 13 accommodate on their restrictions, we

14 that's what you're asking me. 14 accommodate them. And it's basically off the

15 Right. But you would not have been adding a 1s doctor's -- whatever the doctor says a person

16 battalion chief position. You would have had 16 can do.

17 the same number of battalion chiefs. You would 17 Q. Okay. So you're familiar with the term -- if 1.
18 have just been swapping Bingham from captain to 18 say request for accommodation, you're familiar
19 battalion chief and Hawthorne from battalion 19 with that? You've had people approach you --
20 chief to captain. 20 A. Light duty request, yeah.' If they are being
21 Oh, he was going to take a demotion to go to 21 restricted by a doctor for some treatment or

22 captain? 22 something like that, if that's your question.
23 That's what he says he asked for. 23 Q. Do you know if the City of Prattville receives

 

 

 

 

Cite,

LLC

4 (Pages 13 to 16)

205.545.5155
Case 2:19-cv-00139-RAH-KFP Document 16-14 Filed 03/06/20 Page 6 of 15

Terry Brown

August 7, 2019

 

 

 

 

17 19
1 federal funding? 1 Q. Is that --
2 A. Yeah. We receive grants, you know. The fire 2 THE WITNESS: Filed for FMLA?
3 department has received federal money. 3 MR. HOWARD: She can't --
4 Q. And is that to buy more fire trucks or 4 THE WITNESS: Oh, I'm sorry.
5 something? 5 MR. HOWARD: She's going to get sworn
6 A. The fire department's side of it is to support 6 in.
7 two teams we have -- a swift water and a heavy 7 THE WITNESS: My bad.
8 rescue team -- that deploys throughout -- 8 MR, HOWARD: Just tell him what you
9 wherever they are needed. 9 know.
10 Q. Okay. All right. I'll ask this question: If 10 Q. That's a better question probably for --
11 he came up to you and said, hey, Chief, I'd like 11 MR. HOWARD: There's no tag team
12 to be put in an admin position, either 12 depositions. If you don't know,
13 administrative battalion chief or administrative 13 say I don't know. I don't have a
14 captain, would you have told ham or did you tell 14 clue.
15 him that doing so would be an undue burden for 15 MR. GUILLOT: That's a fair answer if
16 the Prattville Fire Department or the City of 16 you didn't know.
17 Prattville? 7 Q. Once his FMLA was exhausted, which would have
18 MR. HOWARD: Object to -- 18 been around July 7 of ‘17, do you recail him
19 A, I've never said that. 19 having to use personal leave after that
20 MR. HOWARD: -- the form. 20 expiration?
21 You can answer. When I 21 A. I don't know if it was for that reason. He has
22 object to the form, it's just 22 used personal leave, yes. I can remember the
23 something lawyers do to preserve’ 23 duty rosters, the daily activities that are
18 20
1 for later. 1 filed daily where he's using time or whatever it
2 THE WITNESS: Okay. 2 is.
3 Q. If he does that, you can still answer the 3 Q. Are others allowed to be on personal time
4 question if you understand it. 4 without having to take personal leave if they
5 Were you, sir, or was the City of Prattville 5 are injured?
6 waiting for Battalion Chief Hawthorne to retire 6 A. Say that again.
7 medically and then be able to put Captain 7 Q. Are employees -- Prattville Fire Department
8 Bingham or now Battalion Chief Bingham into his 8 employees allowed to be off of work without
9 position? 9 having to use personal leave?
10 A. No. 10 A. If they have sick leave, they have to use it.
11 Q. When he asked or he says he asked about an 11 If they don't have any leave, they are off ona
12 administrative position, did you consider the 12 no pay status. ‘
13 possibility of putting him into one of the four 13 Q. Have you ever donated leave to someone who was
14 administrative captain positions you say you 14 unable to return to work?
15 have? 15 Yes.
16 MR. HOWARD: Object to form. 16 Q. Did you ever donate any leave to Battalion Chief
17 I don't remember him asking. 17 Hawthorne?
18 Q. When he was injured in the motor vehicle 18 A. No.
19 accident back in March of '17, he went on FMLA 19 Okay. You were copied along with Mayor
20 leave for some period of time, correct? 20 Gillespie and I think Deputy Chief Whaley --
21 A. Yeah, I'm sure. 24 A. Uh-huh (positive response)
22 THE WITNESS: That's right, isn't it, 22 Q. You were copied on messages from Ms. Thrash to
23 Lisa? 23 Battalion Chief Hawthorne on a number of emails.

 

(Pages i7 to 20)
Cite,

LLC
205.545.5155

 
Case 2:19-cv-00139-RAH-KFP Document 16-14 Filed 03/06/20 Page 7 of 15

 

 

Terry Brown August 7, 2019
21 23

1 Do you recall receiving one dated April 4 of '18 1 accommodate Chief Hawthorne, above and beyond in

2 in which she was telling him if he couldn't 2 my opinion. The goal was to continue to

3 return to work full duty by, I think it was, the 3 accommodate him until he -~ my goal was for him

4 22nd of April, that he would have to pursue his 4 to return to work. I needed him.

5 options to retire? 5 Q. And isn't it true that he was really trying to

6 A. (Witness nods head negatively.) I don't recall. 6 do that?

7 I get hundreds of emails a day. You would have 7 A. He was going through -- my understanding, he was

8 to further ~- 8 doing everything he was -- by his doctors and

9 MR. HOWARD: It's okay. You can't 9 keeping us updated.

10 shake your head. You've got to -- 10 Q Right. And then indeed he was able to get his
il THE WITNESS: Oh, yeah. a1 doctor to clear him to return to work.
12 MR. HOWARD: -- verbalize it. I 12 A. Yes.
13 thought you were going to go 13 Q. I'll show you what I'm marking as Exhibit. 2.
14 huh-uh. 14 (Plaintiff's Exhibit 2 marked for
15 A. You'll have to refer to the record. I get tons 15 identification.
16 of emails. 16 A Yes.
17 I'll show you that email. 17 So he was trying to get back te work, and he was
18 Okay. 18 cleared to come back to work.
19 MR. GUILLOT: This is one of your 19 Do you recall when he finally did come back
20 exhibits, and I just kept them all 20 to work?
21 together, but the main thing I'm 21 A. Yes.
22 looking at is the first page. 22 May 2, right?
23 MR. HOWARD: Okay. 23 A. I don't know the date. I don't when he came
x t

22 24

1 MR. GUILLOT: I'm going to mark that 1 back.

2 as Exhibit 1. 2 Do you recall what happened on May 2?

3 (Plaintiff's Exhibit 1 marked for 3 If it's May 2, we had a pinning ceremony that

4 identification.) 4 morning at City Hall. I talked to Chief

3 Do you see your name up there in the cc's? 5 Hawthorne a little bit that morning. We had a

6 I do. 6 scheduled PT test, and Chief Hawthorne was

7 Q. The part I'm referring to is the fourth 7 injured during the PT test. I was notified by

8 paragraph down. “8 Deputy Chief Whaley.

3 A. Yes, sir. 9 Q. Okay. Since he returned to full duty, I guess
10 Q. And then the fifth also. 10 you expected him to continue and do what he was
11 A. Yes, I'm aware of the email. i1 required to do, the PT test included, right?

12 Q. And so were you supportive of that plan: if he 12 A. Yes. He didn't -~ I mean, the PT test is not

13 couldn't come back to work by April 22, then he 13 punitive or -- you just -- if you don't want to
14 should retire? 14 do any part of it, you don't have to. That's

15 A. I think that in other Situations, which I'm not 15 explained at the beginning of any PT test as far
16 going to say -- I can't recall names, but that 16 as

17 just seemed like an obvious option -- you know 17 Q. So if he didn't want to, he didn't have to do

18 what I mean -- if he's not to return fuli 18 it?

19 status. 13 A. No. He can walk it or portions of it. It's not
20 Q. Okay. Is there some reason why he could not 20 punitive. It's just trying to initiate exercise
21 continue on being accommodated? 21 for the people on shift.

22 A. Accommodations in my opinion are temporary, and 22 Q. Oh. So it's just exercise. It's not like an

23 we've done a lot in this situation to 23 evaluation you have to --

 

 

 

 

Cite,

205.545.5155

LLC

6 (Pages 21 to 24)
Terry Brown

Case 2:19-cv-00139-RAH-KFP Document 16-14 Filed 03/06/20 Page 8 of 15

August 7, 2019

 

 

25 27
1 A. We evaluate them for them to let them know where 1 vehicles.
2 they are at through a peer fitness program, and 2 Do you know why that was put in there?
3 it's basically for their health. 3 A. Either we decided on his restrictions or -- I
4 Q. And so he. was injured that day? A can't remember was he eight to five or 24 hour
5 A. He was. 3 at this time.
6 Q. Okay. And ended up going on workers' comp? 6 Q. This was actually a 24-hour restriction, I
7 A. Yes, sir. 7 believe.
8 Q. And I guess Deputy Chief Whaley is the one that 8 A. One of the reasons -- there was no need -~ we
9 handled the workers' comp paperwork and so’ 9 were trying to accommodate him to keep receiving
10 forth? 10 pay, and he was reviewing reports and helping
“ll A. Yes. 11 them with time, and there was no need for a
12 So that was May. 2. 12 vehicle. And, really, there's not but one
13 May 7, do you recall the workers' comp 13 vehicle up there the battalion chief runs. We
14 doctor, Dr. Carpenter, said he could come back 14 have some primary pullers that are used to pull
15 to work light duty? 15 boats and stuff, but this restriction here,
16 A. If that's the date. He came back light duty, 16 there's no need for him to have a vehicle.
17 yes. 17 Q. Okay. As a battalion chief -- and I know he was
18 Q. And then he was told by Chief Whaley -- he was 18 not ~- technically not acting at a battalion
19 given a memo by Chief Whaley that gave him some 19 chief on shift capacity at that time, but what
20 restrictions. 20 would have been the problem with allowing him to
21 A. Yes. 22 use a vehicle if he needed one?
22 Did Chief Whaley put that restrictions letter 22 A. I don't see why he would need one. I didn't
23 through you before he gave it to Hawthorne? 23 want him responding to emergency calls. He's on
26 28
i A. It's reviewed by me and HR. Any light duty 1 a restricted duty. Can't pick up but 15 pounds,
2 restrictions are approved by the fire chief and 2 so I don't ‘see a need of him-having a vehicle,
3 the human resources department. 3 We're trying to accommodate him, and wé were
4 MR. GUILLOT: I'm going to mark this 4 trying to figure out -- he was going to help
5 as Exhibit 3. 5 them with reports.
6 {Plaintiff's Exhibit 3 marked for 6 Q. And in the last bullet at the bottom there, it
7 identification.) 7 says, you will be allowed to leave one hour for
8 Q. This is an email from Ms. Thrash. It's a cover 8 lunch and one hour for dinner on each shift.
9 email that was sent to Mr. Hawthorne, and it has 9 A. Yes, ,
10 the restrictions letter on the back on the 10 So he's expected to be there 24 hours, and he
11 second page. 11. can leave an hour for lunch and an hour for
12 Do you recognize that document? 12 dinner, basically a captive for 22 hours?
13 A. Yes. 13 A. Everybody works 24 hours. You're there 24
14 Okay. And were you cc'd on the document as 14 hours.
15 weli? 15 Q. Okay. Everyone who is there are firefighters or
16 A. Yes, I am. 16 battalion chiefs or captains or sergeants who
17 Okay. Down in the -- I guess in the bullets on 17 can respond to fires and emergencies, right?
18 the second page -- second page -- I'm sorry. 18 A, Yes,
19 A. Yes. 19 Q. Could Hawthorne have responded to an emergency?
20 That's the third page. There you go. 20 A. No. I didn't want him to.
21 In the bullets where it says unless 21 QO. Could Hawthorne have gone to a fire?
22 otherwise approved by the fire chief, it's got 22 A. There was no need in him to go to a fire.
23 dress. It says no operation of department 23 Q. So what was the need of him being there 24 hours

 

 

 

4

(Pages 25 to 28)

Cite,
205.545.5155

LLC

 
Case 2:19-cv-00139-RAH-KFP Document 16-14

Filed 03/06/20 Page 9 of 15

 

 

Terry Brown August 7, 2019
23 31
1 and only leaving two hours a day? i we've accommodated. To this day we're
2 A, Just trying to accommodate Chief Hawthorne in a 2 accommodating.
3 light duty status. 3 Q. Can you tell me who that was that you
4 Q. Could he not have been put at the same job he 4 accommodated that way?
5 had when he was accommodated before he was 5 Right now it's Jason Law. He's a sergeant.
6 injured in a PT test? 6 Okay. Then let me change the question on you.
7 A. When we accommodate somebody -- basically there 7 Have you ever had a battalion chief that you
8 was not much work for him to do when he was 8 accommodated by putting him on 24-hour shifts
9 eight to five down there helping us. We were 9 before?
10 finding him stuff to go around and just do 10 A, No.
11 mainly to accommodate him, to help him get 11 Q. So that's kind of a first?
12 through this. And we do that for anybody on i2 A. Yes.
13 accommodations, and we just didn't -- I mean, 13 Q. Okay. Both of these officers --
14 the 24 hour ~~ I really thought he was getting 14 MR. GUILLOT: They were your Exhibit
15 ready to transition back. It was an injury to is 16 or request for production
16 his shoulder. But it still doesn't matter. We 16 Response No. 16.
17 were accommodating him. I was accommodating him 17 I'm going to put them in as
18 on his time, 18 one exhibit. These are Oglietree's
19 Q. And in that letter in the top part of it, it 19 and Johnson's restrictive duty
20 says that the fire chief, that's you, has 20 status.
21 Gecided to accommodate his condition by allowing 21 MR. HOWARD: Okay.
22 him a restrictive duty status, It begins May 22 MR. GUILLOT: I'1il mark them as
23 20, 2018, which is the start of the next pay 23 Exhibit 4
30 32
1 period. Please: report to Station 1 under the 1 {Plaintiff's Exhibit.4 marked for
2 direction of Acting Battalion Chief Josh Brown. 2 identification.)
3 Yes. 3 Q. This is from you. This is not from Deputy Chief
4 Q. Okay. An acting battalion chief, isn't that a 4 Whaley.
5 captain? 5 Why ‘is it that Johnson and Ogletree were not
6 A. No. It's a battalion chief. 6 precluded from driving when they were on
7 Q. Acting battalion chief? 7 restrictive duty?
8 A. Yes. He's getting paid as a battalion chief. 8 A. I'll have to read this a second. I don't
9 Q. Okay. But is there some kind of rank insignia 9 remember. It was just going -- a cardiac -- he
10 that's worn by -- 10 had to report to a cardiologist, and it didn't
11 A. Yes. il limit his status. And we probably had a
12 What rank insignia did he wear? 12 position ~- if he drove, that's what he did. He
13 He's wearing his captain bars, and he moved up 13 was assigned to desk work only, so evidentiy he
14 as an acting BC. 14 was assigned desk work only by this document.
15 Q. During your tenure as chief, has any other shift is Q If he was assigned to desk work only, why does
16 employee been put on the same type of 16 he need to drive a vehicle?
17 restrictive duty accommodation before Battalion 17 A. I don't know if he drove one or not.
18 Chief Hawthorne? 18 Q. He was allowed to.
19 A. About not driving a vehicle or 19 A. I don't know if he drove one or not.
20 Q. Yes, sir. 20 Q. On the next page it says he was allowed
21 A. Depends on what the injuries are and depends on 21 nonemergency use of department vehicles for
22 what there is -~- what their job status is. Yes, 22 deliveries.
23 23 A Then he was, then. I think he was waiting, as

 

we've had 24 hour before Chief Hawthorne that

 

 

Cite,

LLC

8 (Pages 29 to 32)

205.545,5155

 
Case 2:19-cv-00139-RAH-KFP Document 16-14 Filed 03/06/20 Page 10 of 15

 

 

Terry Brown August 7, 2019
33 35
1 this said, for a cardiologist appointment. 1 instructions about sleeping at home. - And she
2 Same question for Ogletree. He was allowed to 2 then responds back on June 19 saying, we're
3 drive, and it specifically says for nonemergency 3 providing appropriate accommodations --
4 use. 4 And you're copied on this one as well, sir.
5 Again, I don't know if he drove a vehicle or 5 A. Yes.
6 not, but 1f he was allowed to by these 6 Q. -- we're providing appropriate accommodations
7 restrictions, then he could have. 7 for light duty restrictions. If you decide to
8 Okay. Do you know how old Ogletree and Johnson 8 sleep at home during your shift, it will be
9 are? 9 assessed against your accrued leave time. That
10 No, sir, I don't. 10 is the report from Dr. Carpenter.
11 Would they be substantially younger than 11 Were you in agreement with Ms. Thrash's
12 Mr. Hawthorne? 12 assessment even though the workers' comp doctor
13 I reaily don't know. I think they are younger 13 said please allow him to sleep at home?
14 than Chief Hawthorne, yes. 14 MR. HOWARD: If possible.
15 Were you ever advised that Hawthorne had asked 15 MR. GUILLOT: If possible.
16 to be allowed to sleep at home? I'm talking 16 A Right.
17 about after he was -- injured his shoulder and 17 On June 19 she responds saying, we're providing
18 he was on the 24-hour light duty restriction, 18 appropriate accommodations. Basically we're not
19 are you aware that he had made, I guess, 19 going to let you sleep at home unless you use
20 requests to be able to sleep at home instead of 20 your leave.
21 in the fire department? 21 A Yes, I agree.
22 I would have to look at the document. I don't 22 Q You do? Okay.
23 remember him asking me. 23 Why would it have not been possible for
34 36
i Okay. 1 Chief Hawthorne to sleep at home even though
2 MR. GUILLOT: This is a composite of 2 he's on 24-hour shift? Just go home and sleep
3 exhibits, but I'm going to put 3 and come back? , oo
4 them all as Number 5. 4 A. The whole thing is to get his time in, trying to
5 (Plaintiff's Exhibit 5 marked for 5 help him. In my opinion this is what -- we're
6 identification.) 6 helping him. We're accommodating him under a
7 I‘il represent to you that Chief Hawthorne was 7 light duty status.
8 asking about being allowed to sleep at home. 8 Q. Is it helping him if he's got to sleep in a bed
9 And according to this second page of this 9 that's not comfortable and causing him to
10 exhibit -~ it's some email messages -- 10 continue hurting and not heal properly?
11 Ms. Thrash is commenting that she had received 11 A. He slept in the bed for years, you know. I
12 LPC Baker's request that he be allowed to sleep 12 don't understand what the problem is. We spend
13 at home. Okay. 13 a lot of money on beds, and I, too, agree that I
14 So Ms. Thrash is acknowledging that, and 14 didn't see how this was affecting him.
15 you're one of the recipient's of that email on a5 Q. So even though his doctor says --
16 the very bottom of the email. 16 A. If possible.
17 MR. HOWARD: Where's that at right 17 Q. -- let him sleep at home if possible --
18 there? 18 A. If possibile,
19 MR. GUILLOT: Right there. 19 Q. -- it wasn't possible to let him sleep at home?
20 THE WITNESS: Oh, okay. Here we go. 20 A. I mean, we can go back and forth, and you're the
21 And then Chief Hawthorne responds back to her 21 attorney, but we were trying to accommodate
22 and says, I wonder if you received 22 Chief Hawthorne where he can receive a check --
23 Dr. Carpenter's 6/13/18 report recommending 23 Q. Okay. Well --

 

 

 

 

9

(Pages 33 to 36)

Cite,

205.545.5155

LLC
Case 2:19-cv-00139-RAH-KFP Document 16-14 Filed 03/06/20 Page 11 of 15

Terry Brown

August 7, 2019

 

 

 

 

37 39

1 -- from the beginning of the car wreck to this. 1 show that Captain Brown is over Battalion Chief
2 I'm sorry. But If just 2 Hawthorne on the roster?

3 But this was after the on-the-job injury. 3 A. At the time he's a acting battalion chief. I

4 Yes.. 4 would call them ~- Chief Hawthorne is a senior

5 Okay. And this is after he's put on 24-hour 5 battalion chief, and we are accommodating him.

6 shifts and having to work under Josh Brown and 6 But at the time, they are equal as a acting

7 not being able to drive a car and not able to 7 battalion chief.

8 sleep because he's in so much pain and the 8 {Plaintiff's Exhibit 6 marked for

9 workers' comp doctor is asking if possible he 9 identification. }
10 could sleep at home, and he's not. 10 Q. I'll show you Exhibit 6. In this particular
il I agree with Ms. Thrash's statement or email. 11 exhibit, these are three rosters: one is from
12 Okay. Before Battalion Chief Hawthorne was 12 June 3, 2018, June 11, 2018, and then August 1,
13 injured in the auto accident, was Josh Brown one 13 2018. These all show that Battalion Chief
14 of his subordinates? 14 Hawthorne was under Captain Josh Brown.
i5 He's a subordinate of Chief Hawthorne, yes. i5 A Yes, it shows Chief Hawthorne on the list

16 Was Josh Bingham one of Chief Hawthorne's 16 underneath the name of Josh Brown.
i7 subordinates? 17 Q. Right. Do you see how that might be humiliating
18 If you go by rank, everybody below the rank of 18 ‘to Chief Brown -- Chief Hawthorne?
19 BC is Chief Hawthorne's subordinate. But I 19 A. I see accommodation being made 24 hours to help
20 think it depends on -- Captain Whaley at the 20 Chief Hawthorne is what I see.
al time would have been -- I mean, Captain Bingham 21 Q. That previous exhibit, I think it was 5 --
22 would have been staff, so it would have been a 22 MR. HOWARD: Yeah.
23 subordinate of Chief Roberts. 23 Q. So June 13 -- the first page of that exhibit,
38 40

1 If Brown -- now we're talking about Josh Brown a June 13, 2018 is when Dr. Carpenter said please
2 who was Captain Brown who became acting chief -- 2 allow him to sleep at home. It wasn't until the
3 Battalion Chief Brown -- was promoted to acting 3 third page of that exhibit, Monday, August 13,

4 battalion chief, why is he in the roster as 4 that Ms. Thrash sent Chief Hawthorne a message

5 captain? 5 saying sorry, we can't. give you the temporary

6 It's a acting battalion chief. His personal 6 accommodation anymore. You're released to home
7 election form would reflect that he's an acting 7 on workers' comp. Right?

8 battalion chief. 8 A. Right.

9 Well, I agree, and I'm looking at it right here. 9 Q. Why is it that it was two months between the
10 But in the roster, why is he annotated as 10 doctor's recommendation and the City sending him
a1 captain? a1 home on workers’ comp?
12 The roster is just a guide for us. It plays no 12 A. It's called temporary accommodation. There was
13 Purpose of -- it's just for us, the chiefs on 13 no end in sight in my opinion. That's my
14 shift, to know who is going to be assigned to 14 opinion. I didn't make the decision but agreed
15 them. And we have a big change in roster every 15 with it. a
16 year when we want to move somebody. We usually 16 Q. What happened on or about August 13 that drove
i7 try to do it the first of December and effective 417 that decision to, hey, you're not accommodated
18 January 1. 18 anymore; you're going home?
19 Do all of the firefighters and officers who are 13 A. I just said it. I just stated that I couldn't
20 on shift at the time have access to that roster? 20 see an end in sight in this. Chief Hawthorne
21 Yes. It's filed through the battalion chief's 21 wasn't staying the full 24 hours.
22 office. 22 Q. Was it your decision -- I mean, you just came up
23 And so they are able to see the rosters that 23 and said, hey, that's it?

 

 

Cite,

205.545.5155

LLC

10 (Pages 37 to 40)
Case 2:19-cv-00139-RAH-KFP Document 16-14 Filed 03/06/20 Page 12 of 15

 

 

Terry Brown Auguse 7, 2019
4} 43
1 A, No. Ultimately it was the mayor's decision. 1 A. I never had a problem with it. The bells and
2 Q. So the mayor decided? 2 all are the same everywhere. And as a chief, as
3 A. If I'm not mistaken. 3 I was, I'm listening to everything going out
4 Q. Did somebody recommend to the mayor that the 4 anyway.
5 accommodation end and the mayor just approved 5 Q. A lot of these emails from Ms. Thrash have you
6 it, or did the mayor come up with that on his 6 as an addressee. You're cc'd on them.
7 own and everybody else went along with it? How 7 A. Yes.
8 did that decision come about? 8 Q. Do you send any email?
5 A. I went along with it. I mean, I can remember 9 A. I send very few emails.
10 it. We had no end in sight. We were working on 10 Q. Ever send an email that concerns Chief
11 over two years in accommodating in different a1 Hawthorne?
12 areas. 12 A. Not unless it's a group and talking to the BCs
13 Q. But the first year was because of an auto 13 or a change in something that's going on
14 accident. 14 policy-wise. I can't remember. You'il have to
15 A. And we accommodated -- 15 produce a document that you're talking about.
16 Q. And the second year was because of'an on-the-job 16 Q. Well, that's the thing. I don't have any.
17 injury, right? 17 I don't send many emails. I respond back to
18 A, Yes. 18 emails, but usually I don't send many emails at
19 Back to the request to sleep at home, I guess 19 all to anybody.
20 I'm -- I've been in a fire station, but I guess 20 Q. Ms. Thrash has sent a lot of email concerning
21 battalion chiefs have their own offices. 21 Chief Hawthorne's position --
22 A. Most all officers have their own offices, yes. 22 A. Yes.
23 And their own offices include their own beds in 23 ~- his condition, and his accommodations and
42 44
1 their own offices? 1 what's going on with him. I don't see any
2 A. The offices have beds, yes. 2 responses or comments from you in email or from
3 Which makes it a lot easier to be able to sleep 3 the mayor for that matter.
4 during-that 24-hour shift? 4 A. I receive their email. If we got something to
5 A. I don't understand the difference. It's a fire 5 talk about, we talk in person concerning these
6 station. 6 individuals that are light duty or what the
7 Q. Well, I mean, if you're sleeping with the 7 accommodations are.
8 firefighters -- do they have dorm arrangements, 8 Q. Okay.
9 or how does -- 9 MR, GUILLOT: Let's take a short
10 A. Yes. They have an individual room, It does not 10 break.
11 have a door. It has a curtain on it. Same bed 11 (Brief recess.)
12 basically. Well, the officers may have Murphy 12 MR. GUTLLOT: I just have a few more
13 beds that let down where the battalion chiefs 13 questions.
14 and the captains sleep. 14 Q. (Continuing by Mr. Guillot) With regard to
15 _ Get a little bit more room in the office? 15 requests for accommodations and restrictive duty
16 It's room for a bed. 16 status and that type of thing, how are decisions
17 But isn't it -- have you been a battalion chief i7 made in the City of Prattville or Prattville
18 before? 18 Fire Department?
19 A. I slept in one of the offices, yes. 19 A. Concerning light duty status?
20 Wouldn't you agree that it would be easier for a 20 Q. Yeah.
21 battalion chief to sleep in his own office on : 21 Well, it's evaluated by whatever the doctor
22 his Murphy bed than it would be to sleep with 22 gives us, and then it's -- we look at their
23 the firefighters in a dorm kind of arrangement? 23 restrictions to see if we can accommodate, and

 

 

 

 

11 (Pages 41 to 44)

Cite,
205.545.5155

LLC
Case 2:19-cv-00139-RAH-KFP Document 16-14

Filed 03/06/20 Page 13 of 15

 

 

Terry Brown Auguste 7, 2019
45 47]

1 then HR looks at it. And if we can fulfill an 1 wasn't enough work for him to do and therefore

2 accommodation for somebody, we do. That's 2 you weren't going'to let him come back to that

3 common practice. 3 accommodation.

4 Q. Okay. Who is in on the decision to accommodate, 4 A. Yeah. We were finding things for him to do,

5 not accommodate, what the accommodation is? Ss yes, to help him, to accommodate him, so he

6 A. Me and the HR department. 6 could draw his check.

7 Q. That's it? 7 Q. Okay.

8 A. As far as I know. And the doctor. 8 (Brief interruption.

3 Q. Not the mayor? 9 Q. T think my question -- I had already said my
10 A. No, not that I know of, 10 guestion about the eight-hour shifts. There was
11 Q. Okay. Do you know if the city's personnel 11 not enough work to be done.

12 manual addresses how such decisions are supposed 12 A Yes. It had gone on for a long period of time,

13 to be made? 13 and actually we were just finding things for

14 A. I'd have to refer to the document. It talks 14 Chief Hawthorne to do.

15 about the different type leaves you use in is Q Okay. When he was sent back on 24-hour shifts,

16 there. 16 did you find there was a lot more work for him

17 Q. Okay. What about accommodation requests? Does i7 ‘to do while he was on 24-hour shifts?

18 the manual address that? 18 A No, But I did know that he could look over the

19 I'd have to review the manual. 193 reports because that was his -- he ran the

20 Okay. Earlier you said that the City had been 20 reports. He did time, and he could assist them

21 accommodating Chief Hawthorne for two years 21 with at least the paperwork and reviewing the

22 while he was basically -- he was injured. 22 150s and documents handled by that office.

23. OA. Yes. 23 Q Couldn't if he had been on eight-hour shifts --
46 48

1 Q. Okay. Well, isn't it true that the first year 1 seven to five, eight to five, whatever you want
“2 approximately was for an off-duty accident? 2 to call it -- and do the same thing at the fire

3.) A; Yes. 3 station?

4 And then the second part of that started on May 4 A. Just trying to convert him back to where he was

3 2 with an on-the-job injury, right? 5 at on his 24-hour status, and we've accommodated

6 A. Yes. If that was the date for the PT test, yes. 6 before, you know, the same way.

7 May 2. That's correct. Of ‘18. 7 Q. Okay. But you know it wasn't working out well

8 And then it ended about four months later on 8 for him because he was in a lot of pain.

9 August 13 when Chief Hawthorne was sent home; is 9 Couldn't he have been allowed to work eight~hour
10 that right? 10 shifts five days a week reviewing reports, doing
11 A. If that's the date, yes. il the job that he could do instead of having him
12 Okay. I think your comment earlier was that's 12 work 24-hour shifts?

13 enough. That's why you agreed with Ms. Thrash's 13 A. My opinion, I thought he would be better off
14 assessment. That was enough. 14 helping the shift where he came from on their
15 A. They are all temporary assignments, and, I mean, ais reports. I have people assigned to tasks at
16 that's the way I take it. 16 headquarters that do the reports down there.
17 Q. Okay. Is there some policy manual for the City 17 Q. Earlier when asked a question about whether
18 of Prattville that addresses that, how much time 18 Chief Hawthorne could have basicaliy swapped
19 you give somebody on an accommodation? 19 positions with Captain Bingham and worked an
20 A. Not that I -- I don't know -- that I'm aware of. 20 administrative position, isn't it true that that.
2i I don't know. 21 accommodation was actually done for Battalion
22 Q. Also a little bit earlier you said that when 22 Chief Ellison?

23 Chief Hawthorne was on eight-hour shifts there 23 A. Working staff?

 

 

 

Cite,
205.545.5155

LLC

12 (Pages 45 to 48)

 
Case 2:19-cv-00139-RAH-KFP Document 16-14 Filed 03/06/20 Page 14 of 15

Terry Brown

August 7, 201

g

 

 

 

 

49 51
1 Q. Well, wasn't Battalion Chief Ellison demoted to 1 A. Chief Owens did.
2 administrative captain and Bingham moved up to 2 Has anybody donated time to somebody else since
3 battalion chief? 3 Mayor Gillespie has been in office?
4 A. Best I remember, Chief Ellison was demoted under 4 A. No.
5 a discipline to captain on shift. He didn't 5 Is that even a thing now?
6 just go straight down to headquarters. He was 6 No.
7 on Engine 2, I think, downtown when he was 7 MR. HOWARD: That's all I have.
8 demoted. 8 EXAMINATION
9 Q. So he didn't move into -~- 9 BY MR. GUILLOT:
10 A. Now, he did -- he had a medical situation, that 10 Q. Is there any documentation to show that Chief
di the doctor said he no longer could do his job, ai Hawthorne was offered the assistant fire chief
12 and he was filing on a medical. And I think -- 12 position?
13 I don't know how long he was down there. We 13 A. I'il have to refer to the records. I know it
14 would have to refer to the records how long he 14 was posted. But I know for a fact he was
15 was captain down there. But he also used some 15 offered it.
16 leave time to go to doctor's appointments and 16 Q. Okay. Is there any formal offer or written
17 stuff like that. 17 offer or letter, an email, something that shows,
18 Q. Okay. And during that time do you know if he 18 hey, we're offering you the position?
19 was given an administrative captain position? 19 A. No. I told him to contact -- I was out of town,
20 A. _No. 20 and I didn't want to wait until I got back to
21 Captain Ellison? 21 let him know that we were offering him the job.
22 Q. Well, he was battalion chief, but then he became 22 And he was offered the job and turned it down.
23 a captain. 23 Q. Did he say why he was turning it down?
50 52
1 A. No. He was not given anything administrative 1 A. No. Not to me. ‘
2 but an accommodation until he could retire. 2 MR. GUILLOT: That's all we've got.
3 MR. GUILLOT: ‘That's all the questions 3 {Deposition concluded at approximately
4 I have. 4 3:45 p.m.)
5 MR. HOWARD: I've got a couple. ° eee RRR RE RE RS
6 EXAMINATION 6
7 BY MR. HOWARD: FURTHER DEPONENT SAITH NOT
8 Q. Was Hawthorne ever offered the position of 7
9 assistant chief? xe RR RR RR RR RR
10 A Yes. 8
11 Tell me about that. 9 REPORTER'S CERTIFICATE
12 I had budgeted for an assistant fire chief, and 10 STATE OF ALABAMA:
11 MONTGOMERY COUNTY:
13 we had two eligible and there was a process. I 12 I, Pamela Wilbanks Owens, Registered
14 was out of town, Chief Hawthorne was offered 13 Professional Reporter, ACCR #391, and Commissioner for
15 the position. TI had told Chief Whaley to 14 the State of Alabama at Large, do hereby certify that I
16 contact him and offer Chief Hawthorne the i5 reported the deposition of:
17 position as assistant fire chief. He said that 16 TERRY BROWN
18 Chief Hawthorne wanted to talk to his wife or -- 17 who was first duly sworn by me to speak the truth, the
19 to that, and I said fine, he could talk to his 18 whole truth and nothing but the truth, in the matter of:
20 wife. And then I think he turned down the job 18 JAY HAWTHORNE,
: 20 Plaintiff, °
21 but later called back wanting it back, but it 21 Vs.
22 was past the deadline. 22 CITY OF PRATTVILLE, AL,
23 Q. And then somebody else got it? 23 Defendant.

 

 

13 (Pages 49 to 52)

Cite,

LLC
205.545.5155
Case 2:19-cv-00139-RAH-KFP Document 16-14 Filed 03/06/20 Page 15 of 15

Terry Brown

August 7, 201

9

 

on noe wn Pe

wo

11
12
13
14
15
16
17
18

19

20

21

22
23

In The U.S. District Court
For the Middle District of Alabama
Northern Division
2:19-CV-139
on Wednesday, August 7, 2019.
The foregoing 52 computer printed pages contain
a true and correct transcript of the examination of said
witness by counsel for the parties set out herein. The
reading and signing of same is hereby waived.
I further certify that I am neither of kin nor
of counsel to the parties to said cause nor in any
manner interested in the results thereof.

This 21st day of August 2019.

   

Pamela Wilbanks Owens, ACCR’ 39
License Expires: 9/30/2019
Registered Professional Reporter
and Commissioner for the State

of Alabama at Large

 

 

 

 

 

Cite,
205.545.5155

LLC

14

(Page 53)
